DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the Office Action mailed 4/7/2021, applicant has submitted an amendment filed 7/7/2021.
Claim(s) 1-2, 4, 6-10, 12, 14-20, has/have been amended.  
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Matteo Pedini on 9/10/2021.

The application has been amended as follows: 






A computer-implemented method of executing a virtual agent bot, the computer-implemented method comprising: 
receiving, via a computer server, at least one input query from a user; 
analyzing the at least one input query to extract at least one input keyword; 
determining a semantic skill set of the virtual agent bot among a plurality of different candidate skill sets based at least in part on the at least one input keyword; and 
invoking the virtual agent bot to provide a semantic topic response corresponding to the semantic skill set to provide an answer to the at least one input query, 
wherein determining the semantic skill set further comprises: 
comparing the at least one input keyword to a plurality of intent keywords, each intent keyword corresponding to an individual skill set among the different candidate skill sets; 
determining at least one keyword match between the at least one input keyword and at least one matching intent keyword; 
performing a semantic analysis based at least in part on the at least one keyword match and calculating a semantic score based at least in part on the semantic analysis.

Cancel Claim 2.

Amend “claim 2” in line 1 of claim 3 to recite –claim 1—(i.e. amend claim 3 to depend on claim 1).

Amend Claim 4 to recite:
The computer-implemented method of claim 3, wherein the determined semantic skill set includes at least one keyword match having a highest semantic score among a plurality of semantic scores.

Amend “claim 2” in line 1 of claim 5 to recite –claim 1—(i.e. amend claim 5 to depend on claim 1).
Amend “the intent keywords” in the 3rd to last line of claim 5 to recite –the plurality of intent keywords--.

Amend “claim 2” in line 1 of claim 7 to recite –claim 1—(i.e. amend claim 7 to depend on claim 1).
Amend “provide first answer” in line 6 of claim 7 to recite –provide a first answer--.

Amend “the virtual agent bot to provide” in the 3rd to last line of claim 8 to recite –the virtual agent bot provides--

Amend Claim 9 to recite:
A system configured to execute a virtual agent bot, the system comprising: 
a storage medium; 
a processor in signal communication with the storage medium and configured to: 

analyze the at least one input query to extract at least one input keyword; 4Docket No. P201900971US01 
determine a semantic skill set of the virtual agent bot among a plurality of different candidate skill sets based at least in part on the at least one input keyword; 
invoke the virtual agent bot to provide a semantic topic response corresponding to the semantic skill set to provide an answer to the at least one input query,
compare the at least one input keyword to a plurality of intent keywords, each intent keyword corresponding to an individual skill set among the different candidate skill sets; 
determine at least one keyword match between the at least one input keyword and at least one matching intent keyword; 
perform a semantic analysis based at least in part on the at least one keyword match and calculate a semantic score based at least in part on the semantic analysis; and 
determine the semantic skill set based on the semantic score.

Cancel Claim 10.

Amend “claim 10” in line 1 of claim 11 to recite –claim 9—(i.e. amend claim 11 to depend on claim 9).

Amend Claim 12 to recite:


Amend “claim 10” in line 1 of claim 13 to recite –claim 9—(i.e. amend claim 13 to depend on claim 9).
Amend “the intent keywords” in the 3rd to last line of claim 13 to recite –the plurality of intent keywords--.

Amend “claim 10” in line 1 of claim 15 to recite –claim 9—(i.e. amend claim 15 to depend on claim 9).

Amend “wherein the virtual agent bot to provide” in the 3rd to last line of claim 16 to recite –wherein the virtual agent bot is configured to provide--.

Amend Claim 17 to recite:
A computer program product configured to execute a virtual agent bot, the computer program product comprising a computer-readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to: 
receive at least one input query from a user; 
analyze the at least one input query to extract at least one input keyword; 

invoke the virtual agent bot to provide a semantic topic response corresponding to the semantic skill set to provide an answer to the at least one input query,
compare the at least one input keyword to a plurality of intent keywords, each intent keyword corresponding to an individual skill set among the different candidate skill sets; 
determine at least one keyword match between the at least one input keyword and at least one matching intent keyword; 
perform a semantic analysis based at least in part on the at least one keyword match and calculate a semantic score based at least in part on the semantic analysis; and 
determine the semantic skill set based on the semantic score.

Cancel Claim 18.

Amend “claim 18” in line 1 of claim 19 to recite –claim 17—(i.e. amend claim 19 to depend on claim 17).
Amend “the program instructions further cause the processor to:” in line 2 of claim 19 to recite –the program instructions are further executable by the processor to cause the processor to:--
Amend “the intent keywords” in the 3rd to last line of claim 19 to recite –the plurality of intent keywords--.

Amend “the program instructions further cause the processor to:” in line 2 of claim 20 to recite –the program instructions are further executable by the processor to cause the processor to:--

Claim Analysis - 35 USC § 101
	For clarity of the record, Claim 17 is NOT rejected under 101 because paragraph 74 of the Specification excludes transitory embodiments from the scope of “computer-readable storage medium”
Allowable Subject Matter
Claims 1, 3-9, 11-17, 19-20, are allowed.
The following is an examiner’s statement of reasons for allowance:

As per Claim(s) 1 (and similarly claims 9 and 17, and consequently claims 3-8, 11-16, and 19-20 which depend directly/indirectly from claims 1, 9, and 17), the prior art of record does not teach or suggest the combination of all limitations in claim(s) 1, including (i.e. in combination with the remaining limitations in claim[s] 1) wherein determining the semantic skill set comprises: comparing the at least one input keyword to a plurality of intent keywords, each intent keyword corresponding to an individual skill set among the different candidate skill sets; determining at least one keyword match between the at least one input keyword and at least one matching intent keyword; performing a semantic analysis based at least in part on the at least one keyword match and calculating a semantic score based at least in part on the semantic analysis (the semantic analysis which is performed based at least in part on the at least one keyword match); and determining the semantic skill set based on the semantic score.
9911413 teaches “the skill has already been selected and therefore skill-specific processing of the user's input is performed. One part of this processing of the linguistic representation 125 includes an intent classifier 140 selecting the best -matching intent 145 from the set of intents associated with the selected skill 135. Note that each skill may have a different set of possible intents. There may be different numbers of possible intents associated with different skills, and there may be no direct relationship between intents of one skill and another. The particular intent classifier 140 is selected from the available set of intent classifiers 141 according to the skill 135 output from the skill classifier. In general, skills have more than two intents from which the system selects the best matching one” and “A language understanding system may be designed to enable a user to provide a linguistic input, for example, in the form of text or as a spoken utterance, and for the system to determine the user's intent or to determine values of semantically meaningful items in the input. Some systems can respond to a wide range of user intents and these intents may be grouped. For example, intents related to interacting with a messaging system (e.g., Twitter) may be grouped. Each such group may be referred to as a " skill." For example, "post a tweet" may be an intent in the "Twitter" skill. Often, a system may be configured to support a large number of skills, and each skill may have anywhere from one to hundreds or more different 
2017/0193095 teaches “The keyword data store 330 can receive a text string and determine whether the text string matches any of the keywords 332 stored in the keyword data store 330. If the text string matches a keyword 332 and the matching keyword 332 is associated with an entity type 328, then the keyword data store 330 can provide an indication that the text string is associated with the entity type 328. If the matching keyword 332 is an intent word 334, then the keyword data store 330 can provide an indication that the text string is an intent word 334” (paragraph 42) where the entity type represents a category of entities, an entity being a physical/logical object (paragraph 6) and where “Examples of entity types are movie entity type, application entity type, restaurant entity type, etc. Intent words may be words or phrases that are associated with an entity type (e.g., "movie" and "watch" are intent words for movie entity type).” (paragraph 19).  This reference appears to teach comparing/matching text with intent keywords and if any intent keywords match, then the text is determined to correspond to an entity type such as restaurant/movie (analogous to Applicant’s “skills”).
10146751 teaches “the methods of the present invention first defines a target information type, such as whether the unstructured data contains content related to a problem being reported, or related to a request for information of certain types, or other types of information that is of interest, or that is the target information being sought” and “A text content is also received for analysis. The text content is broken into words or phrase or sentences as tokens or text units; and the tokens are matched against the data set. If a match of a certain degree is found, a likelihood can be determined whether intent keywords, and does not appear to specifically describe matching/comparing the input keywords to intent keywords of multiple candidate skill sets/contexts/topics/domains.  
2019/0108450 teaches “A semantic analysis model is a statistical model that is used to estimate the relative likelihood of different phrases (i.e., determine a probability that a given input sequence matches a predetermined phrase or user defined intent category). In certain embodiments, the semantic analysis model may include statistical matches of certain sounds to word sequences” (paragraph 62; where Kennewick uses a model to determine context probabilities [i.e. to classify the user’s question/command as belonging to a particular context category]).  This semantic analysis model appears to be used to determine matches, as opposed to being a model that calculates a score based on matches that are already determined.
2018/0157637 teaches “the cognitive system performs natural language (NL) processing and semantic analysis, including entity/sentiment detection, keyword 
2019/0087397 teaches “determining a category to which the content belongs includes: performing semantic analysis on the copied text content to extract a keyword of the copied content, and matching the keyword against a keyword category library to obtain the category to which the content belongs” (paragraph 8, i.e. semantic analysis is used to perform keyword extraction and then keyword matching is performed, not where keyword matching is performed as part of a semantic analysis)  This reference does not appear to teach calculating a score based on the semantic analysis
10750019 teaches “a process for identifying user intent in one embodiment of the invention. In act 500, an input is received from either the customer or the agent. In act 502, the classification engine 206 proceeds to extract one or more keywords from the received input based on semantic analysis, and feeds the extracted keyword to the statistical model along with context information. The context information may include, for example, the source of the keyword (e.g. agent or customer). In some embodiments, the statistical model may give keywords uttered by the customer (or agent), higher weight in deducing intent, than keywords uttered by the agent (or customer). For example, an agent might start a conversation with the following statement: "Hi, we have promotion going on for our credit cards. Would you like to apply for one?" In another example, a customer might start the conversation by stating: "I would like to apply for a 
2014/0379334 teaches “The keyword compare module 106 in the NLU post processing module 110 may receive speech recognition results from the NL-ASR system 108 comprising recognized words, phrases, generic intents or intent parameters and may compare them to the context sensitive intents, intent parameters, grammars or keywords stored in the storage 122. In instances when the keyword compare module 106 finds a sufficient match, the NLU post processing module 110 may communicate a corresponding intent classification and/or intent parameters to one or more of the applications 124, 126 and 128 that may support the intent and/or the intent parameters” (paragraph 37).  Paragraph 31 describes where intent classification and/or intent parameters may be indicated in a spoken utterance by the user of certain words or keywords (e.g. a word ‘send’ may be a keyword that indicates an email intent or email function)
2019/0103111 teaches “a chatbot skill is a set of intents--each intent including key words, data flow, and webhooks. However, specific aspects of a bot such as the `retail store name` are not included in the skill. Instead, placeholders are created for these aspects and they have to be specified when importing the skill into the bot. Such a set of intents are pre-created into a `skill`. Once a skill is created, it can be imported into a real bot in order to be functional. At the time of importing the skill into a bot, the 

Upon further search:
2017/0124184 teaches “The topic terms 632 represent words that are likely to appear in the topics 631 (e.g., in a question or document including the topics 631), according to one embodiment. The topic terms 632 have topic term probabilities 633 of occurring in the topics 631, according to one embodiment. In other words, each of the topic terms 632 has a topic term probability 633 that defines the probability of a topic term occurring in a topic, according to one embodiment. Although each of the topic terms 632 may probabilistically occur in more than one of the topics 631, the topic term probabilities 633 for reoccurring topic terms 632 will likely be different for different topics 631, according to one embodiment. Additional illustrative examples of topics 631, topic terms 632, and topic term probabilities 633 are illustrated in FIG. 7 and are discussed below in relation to diagram 700” (paragraph 72) and “The context characteristics probabilities 634 quantify the likelihood that a user will have question about a topic when one or more context characteristics exist, according to one embodiment. The context characteristics probabilities 634 represent a likelihood or a probabilistic relationship between a topic and context characteristics, and can be used by the probabilistic topic model 629 to add certainty to the identification of a particular searches the topics database 623 to find topic terms 632 that match the search query terms 619 and/or the question words 620, in order to identify one or more of the topics 631 that are relevant to the search query terms 619, according to one embodiment. Once the analytics module 615, the customer support engine 614, and/or the customer support system 611 identifies topic terms 632 that match the search query terms 619, the analytics module 615, the customer support engine 614, and/or the customer support system 611 associates the topic term probabilities 633 of the matching topic terms 632 with the search query terms 619, according to one embodiment. Once the topic term semantic analysis.  A topic term probabilities are described as probability of a topic term occurring in a topic, which may suggest something about the semantics of a topic term, but the actual associating of the probability with a term does not specifically reflect any semantic features of the search terms.
2017/0186425 teaches “At 508, the control circuitry 304 may identify a first topic from the database of topics that is associated with the first voice input. The control circuitry 304 may identify the first topic in any suitable manner. In some embodiments, as discussed below in relation to FIG. 8, the control circuitry 304 may use audio recognition software to extract keywords from the first voice input. The control circuitry 304 may compare these extracted keywords to keywords of topics associated with the first topic. For example, the database of topics may maintain, for each topic, a list of keywords associated with the topic. In some embodiments, the keywords themselves may be indicated as separate vertices/nodes in the database of topics. The control circuitry 304 may identify a subset of topics and select, of the subset of topics, one topic that represents the closest match. For instance, the matching topic may represent the topic of the subset of topics that matches the most number of keywords extracted from the first voice input” (paragraph 93) and “At 812, the control circuitry 304 may determine whether the currently selected topic is the closest matching topic in the database of topics to the first voice input. To this end, the control circuitry 304 may determine either (1) no topic is currently stored to memory as a matching topic; or (2) the currently selected topic contains more matching keywords than the currently stored matching topic. If the control circuitry 304 determines that neither (1) nor (2) is true, then the control circuitry 304 may return to 808. If the control circuitry 304 determines that either (1), (2), or both are true, then the control circuitry 304 may continue to 814 and store the selected topic to memory as the current closest matching topic. At 816, the control circuitry 816 may determine whether there are any remaining topics in the database of topics to compare to the extracted keywords. If there are topics remaining, then the 
7398209 teaches “wherein determining the context for the at least one request contained in the utterance includes: matching the keywords contained in the recognized words and phrases to a dynamically updated set of keywords, the dynamically updated set of keywords associated with the dynamic set of prior probabilities or fuzzy possibilities; scoring one or more possible contexts for the matched keywords using one or more of a profile of the user, data content associated with the domain agents, or a context stack of one or more recent contexts; and determining the context by selecting one or more of the possible contexts having a score satisfying a predetermined 
2013/0018895 teaches “FIG. 8 is a flowchart of an exemplary method 800 for generating scores for candidate queries, according to disclosed embodiments. In an embodiment, method 800 may provide functionality that enables a conversation simulation server (e.g., server 122 of FIG. 1) to compute scores for a set of candidate queries based on matches between a text string and combinations and permutations of primary keyword data, qualifier keyword data, contextual keyword data, and corresponding synonyms associated with the candidate queries” (paragraph 113).  This reference similarly does not appear to describe where the computing of the scores is based on a semantic analysis that is based on the keyword matches
2004/0006628 teaches “Topic classification logic 360 may assign topics to the transcription. Each of the words in the transcription may contribute differently to each of the topics assigned to the transcription. Topic classification logic 360 may generate a rank-ordered list of all possible topics and corresponding scores for the transcription” (paragraph 40).  Determines a rank-ordered list of topics and corresponding scores for a transcription.  This reference does not appear to describe a semantic analysis based on keyword matches and where the scores are based on the semantic analysis.
2016/0314398 teaches “The keyword match with average probability score (330) looks for a match of the top K keywords from each topic in the dictionary. As shown and described in FIG. 2, the counting variable X refers to the topics being assessed, and the variable Y refers the keyword(s) identified on a per topic basis. This score averages the 
6104989 teaches “Compare a likelihood of the group of words in the candidate topic T.sub.i against [T.sub.1, . . . ]. If this likelihood is higher, by a given factor, than likelihood of a text to the closest competing topic--then declare T.sub.i as the current topic”
2014/0172419 teaches “As the audio analytics system 404 obtains audio in the audio conference from the conferencing system 400, it can analyze the audio to identify content in the audio. The audio analytics system 404 can retrieve keywords, terms, and/or topics stored in the database 406, to search the audio in the audio conference. Here, the audio analytics system 404 compares the keywords, terms, and/or topics from the database 406 with the audio and identifies matching keywords, terms, and/or topics. The audio analytics system 404 can match the keywords, terms, and/or topics based on a similarity, a confidence score, a threshold, a probability, etc. The matching keywords, terms, and/or topics can be identified by the audio analytics system 404 as topics in the audio from the audio conference” (paragraph 37).  This reference is directed to matching keywords based on probabilities, not determining a most probable topic based on matching keywords.
2013/0117677 teaches “In still another embodiment of the aforementioned computer-readable non-transitory storage media, highlighting specific words within a web page based on the topic model can further include: extracting text content of the web page, determining a probability score for each of the plurality of topics in the topic model for how well each of the plurality of topics matches the text content, selecting a 
2009/0063470 teaches “The final score of each document is typically a weighted sum of the object scores, which are generated by matching the business objects in the query to the document, and of the keyword scores, due to matching of keywords in the document. In general, the object scores receive greater weight, although the weights may be adjusted based on user preference and application requirements. Searcher 40 ranks the documents according to the scores, at a ranking step 80, and returns the ranked results to the user. Typically, the searcher returns a certain number of the documents that had the highest scores, or all documents with scores above some threshold” (paragraph 52).  This reference appears to describe a score based on keyword matching, but does not appear to describe where the scores are determined based on semantic analysis that is performed based on keyword matching.
2014/0006461 teaches “In one embodiment, the start indicator and/or the stop indicator specify a plurality of keywords and one or more threshold distances between individual words of the plurality of keywords. In certain embodiments, the start indicator and/or the stop indicator specify a plurality of keywords. In a further embodiment, determining a start location and determining a stop location includes determining a keyword score for a section of the first file and/or the second file. The keyword score may be based on a number of words in the section matching keywords of the plurality of keywords. In a further embodiment, determining the start location and determining the stop location includes determining that the keyword score meets a threshold and assigning a beginning of the section as the start location and assigning an end of the section as the stop location in response to determining that the keyword score meets the threshold” (paragraph 9).  In this reference, the keyword score appears to be directly based on the keyword matches, and not based on a semantic analysis that is based on the keyword matches.
2018/0157681 teaches “The image interpretation component 620 matches the set of aspects to the keywords associated with the one or more categories and selects the one or more categories for inclusion in the category set. In some instances, the image interpretation component 620 identifies a probability for each category included in the category set. The probabilities may be determined using a number of keywords associated with a category matching the set of aspects, a percentage of the set of aspects identified as matching or being semantically related to keywords of a category, or any other suitable manner” (paragraph 109).
2013/0254209 teaches “When calculating the relation scores, the semantic search module 143 in accordance with an illustrative embodiment of the present inventive concept may assign different weights to the semantic descriptors matched to the search keywords from those to the semantic descriptors matched to the extended keywords. The semantic search module 143 may give higher weights to the objects and the semantic segments corresponding to the search keywords compared to those to the objects and the semantic segments corresponding to the extended keywords” (paragraph 91) and “By way of example, assume that the query inputted by the user is `movie good for a date.` In such a case, among the semantic data index of the movie category, a weight applied to the semantic segment including `the best` may be set to be higher than a weight applied to the semantic segment including `good.` Although both of the semantic descriptors `the best` and `good` have a positive polarity, the semantic descriptor `the best` expresses users' opinion more strongly. Thus, a higher weight may be applied to the semantic segment including the semantic descriptor "the best` among the semantic data index of the movie category” (paragraph 100)
2020/0005335 teaches “First, a set of relevance scores is determined between pairs of web pages (operation 402). For example, the relevance scores may be calculated based on attributes associated with job listings in the web pages. Such attributes may include, but are not limited to, locations, industries, titles, responsibilities, seniorities, skills, and/or other fields in the job listings. In another example, the relevance scores may be calculated based on semantic similarity and/or matches between keywords, metadata, and/or other content in pairs of web pages” (paragraph 54).
9406077 teaches “At block 108, a keyword score is calculated for each keyword for each advertisement identified in block 104. The keyword score may be calculated in real-time. The keyword score may be calculated using a plurality of factors. In some implementations, the keyword score is a sum of keyword matching scores. The keyword matching score represents how closely matched a keyword is to the content of a given web page, topic, vertical, semantic word cluster, etc. The keyword matching score may be calculated based on one or more keyword data. In one implementation, the keyword matching score may be the semantic relevancy of a keyword to the content of a web page. In another implementation, a keyword matching score may be the relationship between a semantic word cluster of a keyword and a semantic word cluster of a web page. For example, the task may be to determine the matching score between the keyword "car" and a web page about "car insurance". While the keyword, at first, may seem to be related to the web page, that may not necessarily be the case. The advertiser may specify, or the content analysis engine may automatically determine, that the advertisement is about selling car parts, thus making the keyword "car" belong to the automotive part's semantic word cluster. In this example, the matching score may be low because an advertisement about selling car parts is not that relevant to a web page discussing car insurance”
2003/0182124 teaches “If there is no match for the word(s) asked, semantic analysis and language understanding can be used to find and select relevant contents. For example, the user may say "U.S President" but the page may not contain this phrase or term. Instead the page may have the name of one U.S President (e.g., Clinton) and so the language understanding unit will match this with the query and will no match, not semantic analysis performed based on at least one determined match.
2009/0313343 teaches “Any semantic analysis could be extremely simple: even simple word matching or it could use advanced semantic analysis techniques” (paragraph 35) and “Many different algorithms can be used to compute the likelihood L.sub.i. For examples, as mentioned above, it is possible to use HLT (Human Language Technology) to compare the content of the message 24 with the content of the active window 22 (optionally including transcript history with that user 14). Other methods include the use of simple word matching, with the more matches between the message 24 and previous transcript history results in higher L.sub.i value. It is also possible that the processor 18 can be configured to use pattern matching against a pre-defined list of password rules to establish whether passwords are included, and whether they can be sent to the proposed user 14” (paragraph 47).  This reference appears to describe where semantic analysis is word matching, not where a separate semantic analysis is performed based on at least one determined word match.
2015/0066895 teaches “OCR results analysis system 106 includes a semantic analysis 206 and a domain-specific word level analysis 208. Word level analysis is focused on matching individual words and collocation to domain specific objects. For example, the word `plaintiff` has a very precise meaning in legal context, and may be 
2008/0270359 teaches “A system is described for serving data matching content in a search engine marketing system. The system may include a processor, an interface and a memory. The memory may be operatively connected to the processor and may store a page, a content related to the page, a set of terms and a data. The interface may be operatively connected to the memory and the processor and may be used to communicate with a user. The processor may identify a page and a content, perform a semantic analysis on the content to generate a set of terms, match the set of terms to a data, add the data to the page, and the serve the page to a user via the interface” (Abstract).  This reference appears to be performing matching of terms based on results of semantic analysis (not the other way around).
9836461 teaches “In one or more embodiments of the invention, the aggregation module (145) includes functionality to assign one or more topics to one or more messages of the messaging platform (100). Alternatively, the aggregation module (145) can be configured to receive the assigned topics from a different component of the messaging platform. Topics can be assigned to the messages based on textual matching (e.g., matching the topic to a term in the message), semantic analysis (e.g., matching the topic to a semantically equivalent term in the message), and/or any other 
2019/0371295 teaches “In some embodiments, the speech conversion module 440 may first convert the speech file into a text file based on a speech recognition method. The speech recognition method may include but is not limited to a feature parameter matching algorithm, a hidden Markov model (HMM) algorithm, an artificial neural network (ANN) algorithm, etc. Then the separation module 420 may separate the text file into one or more text sub-files based on a semantic analyzing method. The semantic analyzing method may include a character matching-based word segmentation method (e.g., a maximum matching algorithm, an omni-word segmentation algorithm, a statistical language model algorithm), a sequence annotation-based word segmentation method (e.g., POS tagging), a deep learning-based word segmentation method (e.g., a hidden Markov model algorithm), etc. In some embodiments, each of the one or more text sub-files may correspond to one of the one or more speakers” (paragraph 67).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YEN whose telephone number is (571)272-4249.  The examiner can normally be reached on M-F 12:00PM -8:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHEMOND DORVIL can be reached on (571)272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






EY 9/10/2021
/ERIC YEN/           Primary Examiner, Art Unit 2658